Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Claims 9,11-12,18-21 are under examination.
 
Response to Applicants’ Arguments/Remarks

The amendments have altered the invention.  The former rejections are withdrawn and new rejections put forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,11-12, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now mention that the noble metals recovered by the Cyanidiales include Ruthenium, Rhodium, Palladium, Silver, Osmium, Iridium, Platinum, and Gold.  However, the original specification only mentions and has support for the recovery of the following:  Palladium, Platinum, and Gold.  Thus, the other metals not previously mentioned constitute new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9,11-12,18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minoda I “Recovery of rare earth elements from the sulfothermophile red alga Galdieria sulphuraria using aqueous acid” Appl Micobiol Biotechnol (2015) 99: 1513-1519, Available online 7 October 2014 in view of Minoda II (WO2013042340)


Minoda I teaches a metal recovery method that comprising adding a material to a noble metal, and wherein the material can be dead Cyanidiales cells; absorbing metal ions from noble metal solution to the material; recovering the material with absorbed metal ions from the noble metal solution (Abstract, Page 1518 and Figure 5) as in instant Claim 9,
Minoda I does not teach that red algae such Cyanidiales can absorb gold successfully.  However, at the time of applicants’ invention, it was known that Cyanidiales cells can absorb gold as well (Gold Recovery Test Section, Paragraphs 78-85 of Minoda II).  Since Cyanidiales can absorb gold, an artisan would have been motivated to have used the metal recovery method of Minoda I to absorb gold as well.  Because the Gold Recovery Test Section states that gold can be absorbed, there would be a high expectation for success as in instant Claim 9
Dependent Claims taught in Minoda I
 Minoda teaches wherein the recovering the metal is a step of selectively recovering a noble medal or a rare metal from the noble metal solution (Page 1518, Figure 5) as in instant Claim 11, wherein the recovering the metal involves selectively recovery of a lanthanoid from a base metal mixture solution under acidic conditions (Abstract, Page 1518, Figure 5) as in instant Claim 12, wherein the alga belonging to the order Cyanidiales is Galdieria sulphuraria (Abstract) as in instant Claim 18, Figure 5 states that the cells used to absorb the metals are dead.  Porphyrin is inherently present in the cells and there is no mention that it is removed once the cells are dead; therefore, it would be assumed that the porphyrin is still present with the dead cells. Similarly, there is no teaching that the surface layer is removed from the dead cells; therefore, it can be assumed components of the surface layer are still present as in instant Claims 9 and 19, wherein the recovering the metal is a step of selectively recovering a noble metal from the noble metal solution (Figures 5c and 5d) as in instant Claim 20.  
Dependent Claims taught by Minoda II
Minoda II teaches the noble metal is gold (Paragraph 78) as in instant Claim 21.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
In the present situation, rationales A,C,D,E, and G are applicable.  Minoda I teaches the use of dead algae to absorb metals.  Minoda II teaches that gold can be absorbed by such algae.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.


Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632